720 S.E.2d 16 (2012)
STATE of North Carolina
v.
Rodney Lee MOORE.
No. 524PA11.
Supreme Court of North Carolina.
January 26, 2012.
Daniel R. Pollitt, Assistant Appellate Defender, for Moore, Rodney Lee.
Caroline Farmer, Deputy Director, for State of N.C.
Robert F. Johnson, District Attorney, for State of N.C.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Defendant on the 2nd of December 2011 in this matter pursuant to G.S. 7A-30 (substantial constitutional question), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal is "Dismissed ex Mero Motu by order of the Court in conference, this the 26th of January 2012."
Upon consideration of the petition filed on the 2nd of December 2011 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 26th of January 2012."
Therefore the case is docketed as of the date of this order's certification. Briefs of the respective parties shall be submitted to this Court within the times allowed and in the manner provided by Appellate Rule 15(g)(2).